Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 07/14/2021 have been fully considered but they are not persuasive. The examiner respectfully responds below.
Applicant argues that there is no disclosure in Xu of a fatty acid and only the use of a hydroxy benzene glycerol ester and as such the currently amended claims overcome the current rejection. This is not persuasive.
Xu does teach that the glycerol which contains a portion which is a hydroxybenezne alkyl acid. Xu also teaches where the glycerol has an ester of a fatty acid which is separate from the hydroxybeneze portion. See p 24 Markush structure Part (b) is reacted fatty acid of chain length 1-30 carbon atoms.  Part (b) and formula I or III would be an ester that can be a reaction product of a fatty acid and a glycerol ester. The R3 portion of part three is attached to the carbyoxlic acid portion as shown in part b. The R3 may be10 to 18 carbons long and saturated or unsaturated hydrocarbyl group. See the last paragraph of P 24. As the limitations of the claims are taught the rejection stands as sated below.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xu et al (US 2009/0156443 A1). The examiner notes that the method of using a composition does not itself further limit the composition.
Regarding claims 1-20, Xu teaches an antiwear and antifriction additive (see p 1-2). The additive is a reactive mixture of:
A.  An ester which maybe a glycerol monoester.  See p 24.  The glycerol monoester, which can be formula I or III on page 2 paragraph 24, may be attached to the residue of a fatty acid.  Part (b) is reacted fatty acid of chain length 1-30 carbon atoms.  Part (b) and formula I or III would be an ester that can be a reaction product of a fatty acid and a glycerol ester.
B.  A molybdenum source whereas the oxidation state of the molybdenum is +6.  See p 26.  This includes molybdenum trioxide.
C.  An acid amide with 1-30 carbon atoms.  See p 28.  In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
D.  No sulfur compound is listed as necessary reactant therefore the mixture may be sulfur free. 
The weight ratio of monester:amide:molybdenum is 50-90:0-50:1-25.  See p 30.
The reactants form a molybdenum complex.
The reacted compound is removed from the reaction vessel and so the product does not need to contain any water or sulfur in its final form.  See example 1 p 43.
The reaction takes 1-10 hours or 2-6 hours (p 34) at a reaction temperature of 60C-160C, see p 33.
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
The additive is used in a lubricating oil, metal working or grease lubricating composition, see p 17.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771